DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
 
Acknowledgement and Response to Remarks
This communication is in response to the request for continued examination filed on November 9, 2020. Claims 1-17 and 19-20 are currently pending, from which claims 9-16 have been withdrawn by Applicant’s election. Claim 18 has been cancelled by Applicant. Claims 1-8, 17 and 19-20 are fully examined. 
With respect to the 112 rejections, Applicant amendments raise several new issues. For example, the amended claims 1 and 17 recite “…logic that, when executed by the one or more processors, cause the one or more processors perform the steps of…monitoring the vehicle with one or more auxiliary sensors…” and “…generating the verification signal for the time period based on the monitoring…” However, the 
With respect to the 103 rejections, Applicant is of the opinion that the prior art fails to teach the claims. For example, Applicant states, on page 11 of the remarks, “Joshua teaches existence of vehicle sensors, but not auxiliary sensors, which may be used to authenticate and confirm outputs of an onboard diagnostics module.” Applicant further states, “Joshua is silent regarding comparing the diagnostic signal with the verification signal; identifying a difference between the diagnostic signal and the verification signal; comparing the difference between the diagnostic signal and the verification signal with the threshold” 
The examiner respectfully disagrees and notes that Applicant’s statement “auxiliary sensors, which may be used to authenticate and confirm outputs of an onboard diagnostics module” is not a claimed feature, therefore, Joshua does not need to teach this statement. 
However, Joshua in cited portions (for example, FIG. 3 and [0129)] teaches data sources 50 which include sensors, onboard diagnostics etc. In addition, Joshua (at least in [0098], [0125], [0140] [0147], [0151]-[0154]) teaches a compliance module that receives data from a variety of data sources 50, compares the received data with recommended actions, and determines compliance with the recommendation based on 
With respect to Applicant’s request for rejoinder, examiner respectfully notes that the withdrawn claims 9-16 are still directed to Species B, as stated in the Restriction Requirement issued on July 5, 2019. Therefore, the rejoinder request is denied.

Examiner Comments
Applicant is reminded that language expressing intended use, does not further limit the scope of the claim. See MPEP 2103 I C. Such language occurs in:
Claim 1: “network interface hardware …configured to communicate…“
Claim 5: “…to indicate that…”
Claim 19: “…to indicate…”

Applicant is reminded that conditional limitations do not gain patentable weight in method claims. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l
Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 I C).” Such language can be found in:
Claim 17: “… when the verification signal and the diagnostic signal are within…”, ”…when the diagnostic signal and the verification are outside…”
Claim 20: “… when the verification signal and the diagnostic signal are within…”

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the claim as amended recites “one or more memory modules communicatively coupled to the one or more processors that store …logic that, when executed by the one or more processors, cause the one or more processors perform the steps of…monitoring the vehicle with one or more auxiliary sensors…” However, the Specification is silent to one or more processors that execute a logic that causes the one or more processors monitor a vehicle with one or more auxiliary sensors. 
According to the Specification (PGPub [0033])
…AVM 102 includes one or more auxiliary sensors 120. The one or more auxiliary sensors 120 may be configured to output a verification signal indicative of a driving behavior of the vehicle 100. For example, the one or more auxiliary sensors 120 may provide an output that is indicative of 

Therefore, the Specification is silent to the claim amendment and the new language constitutes new matter.
With respect to claim 1, the claim as amended recites “one or more memory modules communicatively coupled to the one or more processors that store a threshold, a time period, and store logic that, when executed by the one or more processors, cause the one or more processors perform the steps of… generating the verification signal for the time period based on the monitoring of the vehicle with the one or more auxiliary sensors…” However, the Specification is silent to a memory that stores a threshold and a time period. The Specification is also silent to one or more processors executing a logic that causes the one or more processors to generate a verification signal with the one or more auxiliary sensors.
According to the Specification (PGPub [0027] and [0033])


…AVM 102 includes one or more auxiliary sensors 120. The one or more auxiliary sensors 120 may be configured to output a verification signal indicative of a driving behavior of the vehicle 100. For example, the one or more auxiliary sensors 120 may provide an output that is indicative of whether the vehicle 100 is being driven aggressively or in a more environmentally friendly (i.e., green) manner. As such, the verification signal may be indicative of at least one of fuel consumption and/or carbon emissions…
verification signal received from the one or more auxiliary sensors 120 may allow for cross-validation of information received from the onboard diagnostics module 150…

Therefore, the Specification is silent to the claim amendment and the new language constitutes new matter.
With respect to claims 1 and 17, each claim recites: “monitoring the vehicle with the one or more auxiliary sensors…” without clearly defining how the “monitoring…” is performed. An algorithm or steps/procedure taken to perform the function “monitoring” must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§2163.02 and 2181, subsection IV.” (MPEP 2161.01 I)
With respect to claim 17, the claim as amended recites “monitoring the vehicle with one or more auxiliary sensors of the authentication and verification module;…” However, the Specification is silent to one or more auxiliary sensors that monitor a vehicle.

…AVM 102 includes one or more auxiliary sensors 120. The one or more auxiliary sensors 120 may be configured to output a verification signal indicative of a driving behavior of the vehicle 100. For example, the one or more auxiliary sensors 120 may provide an output that is indicative of whether the vehicle 100 is being driven aggressively or in a more environmentally friendly (i.e., green) manner. As such, the verification signal may be indicative of at least one of fuel consumption and/or carbon emissions. The one or more auxiliary sensors 120 may include speed sensors, altitude sensors, acceleration sensors, breaking sensors, turning sensors, location sensors (e.g., GPS), pressure sensors, temperature sensors, humidity sensors, and the like. Based on the signals received from the one or more auxiliary sensors 120, the one or more processors 105 may execute logic to cause the AVM 102 to perform a variety of operations. For example, the one or more processors 105 may execute fuel economy estimation logic 108 to calculate the fuel consumption of the vehicle 100 on a particular trip of the vehicle 100. The one or more processors 105 may execute carbon emissions estimation logic 112 to calculate the carbon emissions of the vehicle 100 for the particular trip. However, as noted above, in some embodiments, such calculations may instead be performed by the remote server 200. The verification signal received from the one or more auxiliary sensors 120 may allow for cross-validation of information received from the onboard diagnostics module 150. In some embodiments, the one or more auxiliary sensors 120 may also include an onboard diagnostics module connect/disconnect sensors that output a signal indicative of the AVM 102 being communicatively coupled to the onboard diagnostics module 150…

Therefore, the Specification is silent to the claim amendment and the new language constitutes new matter.
With respect to claim 17, the claim as amended recites “generating, with the authentication and verification module, a verification signal for the time period based on the monitoring of the vehicle with the one or more auxiliary sensors…” However, the Specification is silent to an authentication and verification module that generates verification signal with auxiliary sensors.
According to the Specification (PGPub [0033])

verification signal received from the one or more auxiliary sensors 120 may allow for cross-validation of information received from the onboard diagnostics module 150…

Therefore, the Specification is silent to the claim amendment and the new language constitutes new matter.
Dependent claims 2-8 and 19-20 are also rejected for being directed to the limitations of the rejected claims 1 and 17.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
With respect to claim 1, the claim recites “one or more auxiliary sensors . . . that output a verification signal” and “…cause the one or more processors to perform the steps of: . . . generating the verification signal . . . .” The claim recites that the one or 
Dependent claims 2-8 are also rejected for being directed to the limitations of the rejected claim 1.
With respect to claim 20, the claim recites, “calculating a credit, with one of a remote server and the authentication and verification module…” However, the claim depends from claim 17 and claim 17 recites, “transmitting a driving behavior communication…to a remote server…” This makes the scope of the claim unclear, as it is unclear whether the remote server of claim 20 is same remote server that receives driving behavior communication in claim 17 or a different remote server. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Lack of Antecedent Basis
With respect to claim 17, the claim recites the limitation “comparing…with the threshold…” and “the authentication and verification modules”.  There is insufficient antecedent basis for “the threshold” and “the…modules” in the claim.
Dependent claims 19-20 are also rejected for being directed to the limitations of the rejected claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US Patent Publication No. 2014/0279707), in view of Iyoda et al. (US Patent Publication No. 2016/0364921)
With respect to claims 1 and 17, Joshua et al. teach:
receiving a diagnostic signal from an onboard diagnostics module of the vehicle for a time period; (FIG. 3, onboard diagnostic data sources 50, [0055]-[0061], [0085], [0093], [0098]-[0099], [0125]-[0134])
monitoring the vehicle with the one or more auxiliary sensors; (FIG. 3, recommendations [0058], [0068], [0098]-[0099], [0125]-[0134], [0139]) 
generating the verification signal for the time period based on the monitoring of the vehicle with the one or more auxiliary sensors; (FIG. 3, recommendations [0098]-[0099], [0125]-[0134], [0139])
comparing the diagnostic signal with the verification signal; (FIG. 3, compliance module 64, [0140]-[0141])
identifying a difference between the diagnostic signal and the verification signal; ([0056], [0065], [0068]-[0069], [0074], [0079]-[0080], [0085], [0098], [0125], [0140] [0147], [0151]-[0154])
comparing the difference between the diagnostic signal and the verification signal with the threshold; ([0056], [0065], [0068]-[0069], [0074], [0079]-[0080], [0085], [0098], [0125], [0140] [0147], [0151]-[0154])
transmitting a driving behavior communication with the network interface hardware to the remote server, (FIG. 3, [0133]-[0135], [0151])
Moreover, with respect to claim 1, Joshua et al. teach:

network interface hardware communicatively coupled to the one or more processors and configured to communicate with a remote server; ([0077]-[0079])
one or more auxiliary sensors communicatively coupled to the one or more processors for outputting a verification signal; ([0085], element 46 compliance module)
one or more memory modules communicatively coupled to the one or more processors hat store a threshold, a time period, and store logic that, when executed by the one or more processors… ([0056], [0077]-[0079], [0085], [0134])
In addition, with respect to claim 17, Joshua et al. teach:
transmitting service request with the authentication and verification modules to at least one of a driver and the vehicle when the diagnostic signal and the verification are outside of the threshold from one another. (non-compliance behavior, [0056], [0068], [0070]-[0071], [0074], [0085], [0098]) 
Joshua et al. do not explicitly teach:
transmitting a communication from a vehicle to a server when a condition is met (when the verification signal and the diagnostic signal are within a threshold from one another).
However, Iyoda et al. teach:
transmit a communication from a vehicle to a server when a condition is met ([0340]-[0355])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the on-vehicle information 
With respect to claim 2, Joshua et al. and Iyoda et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
a mobile device housing at least one of the one or more processors, the network interface hardware, the one or more auxiliary sensors, and the one or more memory modules. ([0059]-[0060], [0066])
With respect to claim 3, Joshua et al. and Iyoda et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
wherein the diagnostic signal and the verification signal are each indicative of at least one of fuel consumption and carbon emissions. ([0074])
With respect to claim 4, Joshua et al. and Iyoda et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
transmitting a service request to at least one of a driver and the vehicle when the diagnostic signal and the verification are outside of the predetermined threshold from one another. (non-compliance behavior, [0056], [0068], [0070]-[0071], [0074], [0085], [0098]) 
With respect to claim 6, Joshua et al. and Iyoda et al. teach the limitations of claim 1.

wherein the one or more auxiliary sensors include at least one of a speed sensor, an acceleration sensor, and an altitude sensor. ([0102]-[0116], [0130])
With respect to claim 7, Joshua et al. and Iyoda et al. teach the limitations of claim 1.
Moreover, Joshua et al. teach:
receiving vehicle specifications from at least one of the onboard diagnostics module and one or more user input devices. ([0080], [0082], [0095], [0148])
With respect to claims 8 and 20, Joshua et al. and Iyoda et al. teach the limitations of claims 1 and 17.
Moreover, Joshua et al. teach:
calculating a credit, with one of a remote server and the authentication and verification module, based on one of the diagnostic signal and the verification signal when the verification signal and the diagnostic signal are within the predetermined threshold from one another, wherein the driving behavior communication includes the credit. (Environmental score, [0074])

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al., in view of Iyoda et al., further in view of  Maeda et al. (US Patent Publication No. 2002/0183905)
With respect to claims 5 and 19, Joshua et al. and Iyoda et al. teach the limitations of claims 1 and 17.
Joshua et al. and Iyoda et al. do not explicitly teach:

However, Maeda et al. teach:
applying one of a digital signature to the driving behavior communication and an encryption to the driving behavior communication prior to transmitting the driving behavior communication to the remote server to indicate that the driving behavior communication has not been tampered with. ([0068]-[0072], Claim 4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle data encryption, as taught by Maeda et al., into the vehicle data analysis system of Joshua et al., and Iyoda et al. in order to provide data security. (Joshua et al., Abstract, [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685